Citation Nr: 1133655	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-36 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right index finger amputation, to include as secondary to service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1976 to October 1976, and from May 1977 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that in a May 2009 rating decision, the RO granted service connection for hearing loss and tinnitus.  As this decision represents a full grant of benefits sought with regard to these issues, they are no longer a part of the current appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).

The Board notes that in the Veteran's November 2007 substantive appeal, he requested a Board videoconference hearing.  This hearing was scheduled for May 2010.  However, in a May 2010 statement, the Veteran indicated that he did not want any type of hearing before the Board, and that he wished to withdraw his request for a videoconference hearing.   Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2010).


FINDING OF FACT

A right index finger disability, to include amputation, was not shown in service, and there is no medical evidence or opinion even suggesting that there exists a medical relationship between the Veteran's current right index finger amputation and service or service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for amputation of the right index finger, to include as secondary to service-connected bilateral hearing loss, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. In a September 2009 post-rating letter, the Veteran was informed of the information and evidence was needed to substantiate the claim for service connection secondary basis.

After issuance of above-described notice, and opportunity for the Veteran to respond, the December 2009 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim for service connection herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, as well as Social Security Administration (SSA) records.  The Board finds that no additional RO action to further develop the record on the claim for service connection is warranted.

The Board acknowledges that no VA medical opinion was obtained in connection with the claim for service connection.  However, as discussed, below, and there is no competent evidence whatsoever to even suggest that the Veteran's amputation of the right index finger is medically related to his service or his service-connected disabilities.  As the current record does not reflect even a prima facie claim for service connection, VA has no obligation to obtain any medical opinion in this appeal.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for amputation of the right index finger, to include on a secondary basis, is not warranted.

In an August 1994 statement, the Veteran indicated that he lost his finger while working in a factory, because he could not hear instructions on how to run the machine.  In a later November 2007 statement, the Veteran again indicated that he lost his right index finger because he was around loud factory noise.  

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to either a right index finger disability or right index finger amputation. There were no findings with respect to the claimed disability on the Veteran's December 1978 discharge examination.

With respect to post-service medical records, records from Dr. R. from 1994 note a left wrist dislocation, but do not reference the Veteran's right index finger.

An August 1994 VA psychiatric report notes that the Veteran did had an amputation of his right second finger distal to the proximal interphalangeal joint.

Records from Scranton Counseling Center include a May 2007 intake report with a notation of amputation of the right finger tip, first digit, in 1984.  

A May 2007 report from the Brooke Glen Behavioral Hospital also notes an amputated right index finger.  

VA outpatient treatment records from 2007 do not discuss the Veteran's claimed right index finger amputation.  

The Veteran's SSA records reflect that he is in receipt of disability benefits with a primary diagnosis of chronic ischemic heart disease and a secondary diagnosis of disorders of the back.

Initially, the Board notes that the record confirms a post-service diagnosis of an amputation of the right index finger.  However, the claim must still be denied on the basis of medical nexus.  There is no evidence to suggest this disability had its onset in service.  In addition, there is no competent evidence or opinion even suggesting that there exists a medical nexus between any current right index finger amputation and any incident of service, or to service-connected bilateral hearing loss, as alleged.  None of the private or VA medical records treatment records of record reflects any such comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  The Veteran has not presented evidence of the circumstances leading to the amputation, and medical records referencing the amputation do not mention the account of a factory injury due to inability to hear, as alleged by the Veteran.

The Board has considered the Veteran's statements to the effect that his right finger amputation was due to his inability to hear while on the job.  In this regard, the Board notes that, as a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Although the Veteran is competent to report that he had to have his finger amputated due to a workplace incident where he could not hear, the evidence fails to support his recollections.

As noted above, the service treatment records are entirely negative for complaints or treatment of a right finger disability, to include amputation, and there is no medical opinion of record showing a relationship between the Veteran's amputated right finger and the Veteran's military service or his service-connected bilateral hearing loss. The medical records that address the amputation make no mention whatsoever of the Veteran's military service or bilateral hearing loss.  There is no evidence describing a workplace incident in which the Veteran's inability to hear led to a right finger injury, or otherwise corroborating the Veteran's account. Therefore, the Veteran's vague recollections may not be considered credible and are of no measurable probative weight.

For all the foregoing reasons, the claim for service connection for right index finger amputation, to include as secondary to service-connected bilateral hearing loss, must be denied.  In arriving at the decision to deny the claim the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right index finger amputation, to include as secondary to service-connected bilateral hearing loss, is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


